14 F.3d 594
NOTICE: Fourth Circuit I.O.P. 36.6 states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Fourth Circuit.In re Raymond D. JACKSON, Petitioner.
No. 93-8049.
United States Court of Appeals, Fourth Circuit.
Submitted Dec. 16, 1993.Decided Jan. 24, 1994.

On Petition for Writ of Mandamus.
Raymond D. Jackson, petitioner pro se.
PETITION DENIED.
Before HALL and NIEMEYER, Circuit Judges, and SPROUSE, Senior Circuit Judge.
PER CURIAM:


1
Raymond D. Jackson filed this petition for writ of mandamus seeking an order compelling the United States District Court for the District of South Carolina to answer his "Motion for Production of Documents."   Jackson has not met the heavy burden of showing that he has a clear right to the relief requested and no other adequate avenues of relief in this case, therefore mandamus is inappropriate.   Mallard v. United States Dist. Court, 490 U.S. 296, 309 (1989).  Here, Jackson already has access to many of the documents he requested as evidenced by his reference to them in his informal brief filed in the pending appeal of Jackson v. Siegling, No. CA-92-1864-2-OAK (D.S.C. Sept. 18, 1992).  Accordingly, we grant leave to proceed in forma pauperis but deny the petition for writ of mandamus.


2
PETITION DENIED.